


Exhibit 10.9


MARKETPLACE SOLUTIONS DIVISION
EQUITY APPRECIATION RIGHTS AWARD AGREEMENT


THIS EQUITY APPRECIATION RIGHTS AWARD AGREEMENT (this “Award Agreement”) is
entered into by and between Altisource Solutions S.à r.l., a Luxembourg private
limited liability company (société à responsabilité limitée), having its
registered office at 40, avenue Monterey, L-2163 Luxembourg and registered with
the Luxembourg register of commerce and companies under number B147268 (the
“Parent”), and Mark J. Hynes (the “Participant”), an individual, as of May 19,
2015 (the “Grant Date”).
WHEREAS, the Parent has adopted the Marketplace Solutions Division Equity
Appreciation Rights Plan (the “Plan”);
WHEREAS, the Participant is employed by the Parent or an Affiliate of the
Parent, and is performing direct services for the Marketplace Solutions division
of the Parent (the “Division”), and the Parent has determined that the
Participant is an employee of the Parent to whom it desires to award Equity
Appreciation Rights under the Plan on the terms and conditions set forth herein,
including the Participant’s acknowledgement and agreement in Section 18 below;
and
WHEREAS, the Participant is willing to accept such award on such terms and
conditions.
NOW, THEREFORE, in consideration of the mutual agreements hereinafter set forth,
the Participant and the Division have agreed and do hereby agree as follows:
Section 1.Incorporation of Plan; Definitions. The Participant hereby
acknowledges that he or she has been provided access to the Plan. The terms and
conditions of the Plan are hereby incorporated by reference into this Award
Agreement. Should there be any conflict between the terms of this Award
Agreement and the Plan, the terms of the Plan shall govern. Each capitalized
term used herein shall have the meaning ascribed to such term in the Plan,
unless such a term is specifically defined in this Section 1 or elsewhere in
this Award Agreement.


(a)“Cause” means:


(i)with respect to a Participant who is party to a written Employment Agreement
that explicitly defines “Cause” and which has been approved by the Administrator
or the Managers, “Cause” as defined in such Employment Agreement (whether such
Employment Agreement is entered into on the date hereof or prior or subsequent
hereto); and


(ii)with respect to a Participant who is not party to a written Employment
Agreement, or whose Employment Agreement has not been approved by the
Administrator or the Managers, or whose Employment Agreement does not contain an
explicit definition of “Cause,” any of the following: (A) the Participant
engages in a material or ongoing failure or refusal to comply with direct
instructions of the Administrator, the Managers or their respective designees
(or the Board of Managers of the Company, if any, or its designee) that are
consistent with the Participant’s duties to Altisource and with relevant
requirements of applicable law; (B) the Participant engages in purposeful
dishonest or incompetent or grossly negligent misconduct (failure to meet
financial performance expectations shall not be considered “misconduct” for this
purpose), intentionally fails to perform any of his duties or performs any of
his duties in bad faith, in each case which is or would reasonably be expected
to be injurious or breach a fiduciary duty to Altisource or any customer,
client, agent, creditor, equity holder or employee of Altisource; (C) the
Participant perpetrates a fraud or embezzlement or misappropriation against or
affecting Altisource or any customer, client, agent, creditor, equity holder or
employee of Altisource; (D) the Participant misappropriates funds of Altisource;
(E) the Participant breaches a provision contained in this Award Agreement or
the Plan or any other agreement between the Participant, on the one hand, and
Altisource, on the other hand, which breach, to the extent curable, is not cured
within the applicable cure period, or if no cure period is specified, within
fifteen (15) days following receipt of written notice from Altisource; (F) the
Participant takes or engages in any action or conduct that materially adversely
affects the business, operations, integrity and reputation of Altisource as
reasonably determined in good faith by the Administrator or the Managers; (G)
the Participant violates any law or other regulations applicable to Altisource
or his duties to Altisource; (H) the Participant is indicted, convicted of, or
pleads guilty or no contest to, a felony or a crime involving fraud, dishonesty
or moral turpitude; and (I) the Participant violates any other material rule or
policy of Altisource and such violation is reasonably likely to be injurious to
Altisource.


(b)“Confidential Information” means:


(i)with respect to a Participant who is party to a written Employment Agreement
or Employee Intellectual Property Agreement or other agreement that explicitly
defines “Confidential Information” (each, an “Employee




--------------------------------------------------------------------------------




Confidentiality Agreement”) and which has been approved by the Administrator or
the Managers, “Confidential Information” as defined in such Employee
Confidentiality Agreement, (whether such Employee Confidentiality Agreement is
entered into on the date hereof or prior or subsequent hereto); and


(ii)with respect to a Participant who is not party to an Employee
Confidentiality Agreement, or whose Employee Confidentiality Agreement has not
been approved by the Administrator or the Managers, the following: data and
information relating to the business of Altisource which is or has been
disclosed to the Participant or which the Participant observed, viewed, created
or otherwise became aware of as a consequence of or through his relationship to
Altisource and which has value to Altisource and is not generally known to its
competitors.


(c)“Disability” means a physical or mental impairment which, as reasonably
determined by the Administrator, renders the Participant unable to perform the
essential functions of his or her employment with Altisource, even with
reasonable accommodation that does not impose an undue hardship on Altisource,
for more than one hundred and eighty (180) days in any twelve (12) month period,
unless a longer period is required by applicable law, in which case that longer
period would apply.


(d)“Enterprise Value” means the Division’s Fair Market Value.


(e)“Enterprise Value on the Grant Date” means U.S. $20,140,000.


(f)“Excluded Customers” means Ocwen Financial Corporation, Home Loan Servicing
Solutions, Ltd., New Residential Investment Corp., Altisource Residential
Corporation, Altisource Asset Management Corporation, ASPS (as defined in the
Plan) and/or any entity that is or was at one time one of their respective
Subsidiaries or Affiliates; provided that the Administrator shall have the
authority to amend the definition of “Excluded Customers” from time to time in
its sole discretion.


(g)“Forfeiture Event” means termination of a Participant’s employment either (i)
for Cause (as defined in the applicable Award Agreement with the Participant) or
(ii) due to the Participant’s Resignation.


(h)“Resignation” means termination of employment due to the Participant’s
resignation for any reason, whether voluntary or involuntary, and whether or not
such resignation involves an actual or alleged constructive discharge. For
purposes of this Award Agreement, the effective date of Resignation for a
Participant shall be the date that such Participant first provides notice of
Resignation to Altisource.


(i) “Retirement” means termination, other than by reason of death or Disability,
of the Participant’s employment with Altisource pursuant to and in accordance
with a plan or program of Altisource applicable to the Participant provided,
however, that for purposes of this Award Agreement only, the Participant must
have attained the age of sixty (60) and been an employee of Altisource for not
less than three (3) years as of the date of termination of employment by reason
of Retirement. For purposes of clarification, “Retirement” does not constitute a
Participant’s “Resignation” or a “Forfeiture Event” within the meaning of this
Award Agreement.


(j)“Transaction Value” means


(i)in the case of a Sale of the Division in which 100% of the equity rights and
equity-linked rights (or, as applicable, assets) are sold, the value of all
pre-tax cash proceeds and non-cash consideration payable as a result of such
Sale of the Division; provided, that in the event of a Sale of the Division in
which less than 100% of the equity rights and equity-linked rights (or, as
applicable, assets) are transferred, “Transaction Value” shall mean instead the
aggregate value of the Division implied by the consideration payable in such
Sale of the Division in respect of the portion of the Division to be sold in
such Sale of the Division (as determined by the Administrator in its sole
discretion after considering all relevant factors); and


(ii)in the case of a Qualified IPO, the aggregate value of the Company’s equity
rights and equity-linked rights implied by the price of the common equity (or
such equity securities of the Company as the Administrator determines most
closely approximates common equity) of the Company at the closing of such
Qualified IPO (as determined by the Administrator in its sole discretion after
considering all relevant factors).


Section 2.Grant of Equity Appreciation Rights. Subject to the terms and
conditions set forth in the Plan and this Award Agreement, effective as of the
Grant Date, the Participant shall be granted by Parent 1,000,000 equity
appreciation rights (the “Equity Appreciation Rights”) provided that such grant
and this Award Agreement shall be effective if and only if, within twenty-one
(21) days after receiving this Award Agreement, the Participant returns to the
Administrator, in accordance with




--------------------------------------------------------------------------------




the notice and communication provisions of Section 17(a) below, or through the
Parent’s electronic signature platform, an executed version of this Award
Agreement.


Section 3.Vesting and Exercise.


(a)Notice of Intent to Exercise. Equity Appreciation Rights shall vest (“Vest”)
subject to the terms of this Section and those of Section 4 below.
Notwithstanding anything contained herein, the Administrator shall have the
ability to (i) amend and modify existing Hurdle Amounts to effectuate the intent
of Section 3(d) of this Agreement and Sections 5.6, 6.3 and 6.4 of the Plan, and
within the limits set forth in such sections and (ii) establish new Hurdle
Amounts (as defined below). At any time within any Window Period after the date
on which an Equity Appreciation Right is Vested pursuant to the terms of this
Award Agreement (and before the Equity Appreciation Right expires or is
forfeited), the Participant may irrevocably offer to have the Parent (or
Division) exchange Vested Equity Appreciation Rights (such vested Equity
Appreciation Rights offered shall be referred to as the “Exercised Rights”) for
Share Equivalency Units to subsequently be redeemed for payment, pursuant to the
terms and conditions of Sections 5.1 and 3 of the Plan. The Participant shall
make an offer to have the Exercised Rights exchanged and redeemed only by
delivering an Exercise Notice (substantially in the form attached as Exhibit A)
(or other notification consistent with the Parent’s procedures in connection
with an Electronic Exercise, as the case may be) to the Parent, and therein
setting forth the Vested Equity Appreciation Rights offered to the Parent for
exchange and redemption. Within fourteen (14) calendar days of the Parent’s
receipt of the Participant’s Exercise Notice, the Parent will provide the
Participant with a written notice, indicating the number of Share Equivalency
Units that Participant is entitled to as a result of the Exercise Notice (the
“Share Equivalency Unit Notice”) in accordance with Article V of the Plan. The
Base Value for purposes of calculating the Appreciation Value of the Equity
Appreciation Rights under this Award Agreement shall be $0.20.


(b)Vesting (other than Upon Sale of the Division, IPO or other Corporate
Transaction).


(i)Time-based Equity Appreciation Rights. Twenty-five percent (25.0%) of the
Equity Appreciation Rights shall be subject to time-based vesting (the
“Time-based Equity Appreciation Rights”). One-fourth of the Time-based Equity
Appreciation Rights shall vest on each of the consecutive four (4) annual
anniversaries of the Grant Date, but only if the Participant has continued in
the employ of the Parent or any of its Subsidiaries or Affiliates through the
particular vesting date (unless otherwise provided pursuant to Section 4 below).


(ii)Performance-based First Hurdle Equity Appreciation Rights. Fifty percent
(50.0%) of the Equity Appreciation Rights shall Vest in accordance with this
subsection (ii) (the “First Hurdle Equity Appreciation Rights”) but only if the
Participant has continued in the employ of the Parent or any of its Subsidiaries
or Affiliates through the particular vesting date (unless otherwise provided
pursuant to Section 4 below). The Administrator shall, from time to time
determine the applicable Enterprise Value, not less frequently than once per
calendar year.


(A)Twenty-five percent (25.0%) of the First Hurdle Equity Appreciation Rights
shall Vest upon the date on which the Division has achieved all of the following
performance hurdles (the “First Hurdle Achievement Date”): (1) for each three
consecutive calendar quarters, at least $2,000,000 of the quarterly revenue
attributable to fee-based services (excluding reimbursable expenses and
non-controlling interests that are pass through items) (“Service Revenue”)
generated by the Division is unrelated to Excluded Customers (the “First Hurdle
Measurement Period”) and (2) the next Enterprise Value determined subsequent to
the end of the First Hurdle Measurement Period satisfies the First Hurdle
Amount, as defined below (which Enterprise Value may be determined using the
Enterprise Value most recently determined, in the Administrator’s sole
discretion). The “First Hurdle Amount” means the applicable Enterprise Value is
equal to or exceeds the greater of (x) two (2) times the Grant Date Enterprise
Value and (y) the Grant Date Enterprise Value plus $150,000,000. Clauses (1) and
(2) hereof are collectively referred to as the “First Hurdle”.


(B)Thereafter, twenty-five percent (25.0%) of the First Hurdle Equity
Appreciation Rights shall Vest on each of the consecutive three (3) annual
anniversaries of the First Hurdle Achievement Date.


(C)If the First Hurdle has not been achieved as of the fourth (4th) anniversary
of the Grant Date, then on such fourth (4th) anniversary and on each subsequent
anniversary thereof until the earlier of (i) the First Hurdle Achievement Date;
and (ii) the date upon which the applicable First Hurdle Units expire or are
forfeited, the First Hurdle Amount shall increase by a dollar amount equal to
fifteen percent (15.0%) per annum of the then-current dollar amount of such
First Hurdle Amount.


(iii)Performance-based Second Hurdle Equity Appreciation Rights. Twenty-five
percent (25.0%) of the Equity Appreciation Rights shall Vest in accordance with
this subsection (iii) (the “Second Hurdle Equity Appreciation Rights”) but only
if the Participant has continued in the employ of the Parent or any of its
Subsidiaries or Affiliates through the




--------------------------------------------------------------------------------




particular vesting date (unless otherwise provided pursuant to Section 4 below).
The Administrator shall, from time to time, determine the applicable Enterprise
Value, not less frequently than once per calendar year.


(A)Twenty-five percent (25.0%) of the Second Hurdle Equity Appreciation Rights
shall Vest upon the date on which the Division has achieved all of the following
performance hurdles (the “Second Hurdle Achievement Date”): (1) for each three
consecutive calendar quarters, at least $4,000,000 of the quarterly Service
Revenue generated by the Division is unrelated to the Excluded Customers (the
“Second Hurdle Measurement Period”); and (2)  the next Enterprise Value
determined subsequent to the end of the Second Hurdle Measurement Period
satisfies the Second Hurdle Amount, as defined below (which Enterprise Value may
be determined using the Enterprise Value most recently determined, in the
Administrator’s sole discretion). The “Second Hurdle Amount” means the
applicable Enterprise Value is equal to or exceeds the greater of (x) three (3)
times the Grant Date Enterprise Value and (y) the Grant Date Enterprise Value
plus $300,000,000. Clauses (1) and (2) hereof, collectively, the “Second
Hurdle,” and together with the First Hurdle, the “Hurdles”.


(B)Thereafter, twenty-five percent (25.0%) of the Second Hurdle Equity
Appreciation Rights shall Vest on each of the consecutive three (3) annual
anniversaries of the Second Hurdle Achievement Date.


(C)If the Second Hurdle has not been achieved as of the sixth (6th) anniversary
of the Grant Date, then on such sixth (6th) anniversary and on each subsequent
anniversary thereof until the earlier of (i) the Second Hurdle Achievement Date
and (ii) the date upon which the applicable Second Hurdle Units expire or are
forfeited, the Second Hurdle Amount shall increase by a dollar amount equal to
fifteen percent (15.0%) per annum of the then-current dollar amount of such
Second Hurdle Amount.


(iv)Expiration of Grant. Except as may otherwise be provided in this Award
Agreement for the earlier termination of the Equity Appreciation Rights, the
term of the Equity Appreciation Rights shall begin on the Grant Date and will
continue for Time-based Equity Appreciation Rights for a period of ten (10)
years from the Grant Date, and will continue for First Hurdle Equity
Appreciation Rights and Second Hurdle Equity Appreciation Rights (together
“Performance-based Equity Appreciation Rights”) for a period of (A) ten (10)
years from the date of this Award Agreement, or (B) four (4) years after the
respective commencement of Vesting of the First Hurdle Equity Appreciation
Rights or Second Hurdle Equity Appreciation Rights, whichever period ends later.
If any Hurdle or Hurdles have not been achieved as of the tenth (10th)
anniversary of the Grant Date, then on such tenth (10th) anniversary, the
Performance-based Equity Appreciation Rights corresponding to such Hurdle or
Hurdles shall expire.


(c)Vesting Upon Sale of the Division or Qualified IPO. Subject to Sections 5.6
and 6.4 of the Plan, in the event of a Sale of the Division or Qualified IPO,
all Time-based Equity Appreciation Rights shall remain in place and continue to
Vest in accordance with the schedule set forth in Section 3(b)(i), and the
Performance-based Equity Appreciation Rights shall Vest only according to the
terms that follow herein.


(i)After the Achievement of a Hurdle. In the event of a Sale of the Division or
Qualified IPO after the achievement of a Hurdle, the Equity Appreciation Rights
related to such Hurdle shall remain in place and continue to Vest in accordance
with the schedule set forth in Section 3(b)(ii) and (iii).


(ii)Prior to the Achievement of a Hurdle.


(A)If the Transaction Value of a Sale of the Division or Qualified IPO equals or
exceeds the First Hurdle Amount, then the First Hurdle Equity Appreciation
Rights will begin to Vest and continue to Vest in accordance with the schedule
set forth in Section 3(b)(ii). If the Transaction Value in respect of such Sale
of the Division or Qualified IPO is below the First Hurdle Amount, no First
Hurdle Equity Appreciation Rights will Vest automatically, and the Hurdles
related to Vesting set forth in Section 3(b)(ii) above will remain in place.


(B)If the Transaction Value of a Sale of the Division or Qualified IPO equals or
exceeds the Second Hurdle Amount, then the Second Hurdle Equity Appreciation
Rights will begin to Vest and continue to Vest in accordance with the schedule
set forth in Section 3(b)(ii) and (iii). If the Transaction Value in respect of
such Sale of the Division or Qualified IPO is below the Second Hurdle Amount, no
Second Hurdle Equity Appreciation Rights will Vest automatically, and the
Hurdles related to Vesting set forth in Section 3(b)(iii) above will remain in
place.


(iii)Notwithstanding the foregoing, and subject to Section 5.6 and 6.4 of the
Plan, in no event will the occurrence of a Sale of the Division or of a
Qualified IPO accelerate the schedule on which Equity Appreciation Rights Vest
without the prior consent of the Administrator, which shall retain the sole
discretion on such matters.
 




--------------------------------------------------------------------------------




(iv)At the sole discretion of the Administrator, the Participant may be required
(i) to enter into a lock-up agreement with respect to any shares or other
securities that may be issued in payment for Equity Appreciation Rights or Share
Equivalency Units in connection with any Sale of the Division or Qualified IPO;
and/or (ii) to the extent a Participant receives common shares or other equity
interests in the Company in respect of Payment for Share Equivalency Units in
accordance with Article V of the Plan, to present any such shares or interests
for repurchase by the Company at a price equal to their Fair Market Value at the
time of the Sale of the Division or Qualified IPO.


(d)Other Corporate Transactions. Notwithstanding the provisions of Section 3(b),
in the event of a spin-off of the Division and at the sole discretion of the
Administrator, to the extent a Participant receives common shares or other
equity interests in the Company in respect of Payment for Share Equivalency
Units in accordance with Article V of the Plan, the Participant may be required
to present any such shares or interests for repurchase by the Company at a price
equal to their Fair Market Value at the time of the spin-off of the Division
(with the Participant’s Equity Appreciation Rights to continue, unaffected by
the spin-off). In the event of any Division acquisitions, capital raising, or
corporate transactions other than a Sale of the Division, Qualified IPO, or
spin-off of the Company, the Administrator shall have the discretion to adjust
the terms of this Award Agreement based on the effects of the transaction,
including but not limited to:


(i)adjusting any outstanding Hurdle;


(ii)allocating debt or equity to the entity and accordingly charging the
applicable interest expense or cost of capital to the entity; and/or


(iii)diluting the existing Company shareholders, if any, and/or holders of
Equity Appreciation Rights and other outstanding Share-based awards made by the
Division, including but not limited to restricted share awards.


Section 4.Treatment of Equity Appreciation Rights Upon Termination of
Employment.


(a)Equity Appreciation Rights Upon Termination of Employment with Cause. If the
Participant is terminated with Cause, the Participant’s Equity Appreciation
Rights shall be immediately forfeited without consideration, whether Vested or
not Vested. Upon any such forfeiture of Equity Appreciation Rights, the
Participant shall cease to have any rights whatsoever under the Plan or this
Award Agreement and shall thereupon not be entitled to receive any further
payments of cash or other benefits pursuant thereto or hereto. Notwithstanding
the foregoing, the Administrator may in its sole and absolute discretion, on a
case-by-case basis, (A) provide for payment of all or any portion of the amount
that the Participant would have received upon exercise of Vested Equity
Appreciation Rights, immediately before (and in the absence of) such
termination, and (B) recover, through claw-back, any common shares or other
equity interests in the Company, common stock of ASPS, or other proceeds the
Participant has received from the prior exercise of Vested Equity Appreciation
Rights.


(b)Equity Appreciation Rights Upon Termination of Employment without Cause, by
Reason of Retirement, Due to Resignation or as a Result of Death or Disability.


(i)Performance-based Equity Appreciation Rights - Prior to the Achievement of a
Hurdle. Subject to Section 4(c) below, if the Participant’s employment is
terminated by Altisource without Cause, by reason of Retirement or as a result
of the Participant’s death or Disability, then for a Hurdle that has not yet
been achieved by the Division at the time of the Participant’s termination of
employment under this Section 4(b), the Participant shall forfeit without
consideration all Equity Appreciation Rights that are not Vested; provided,
however, that, if a previously unachieved Hurdle is achieved within sixty (60)
days of termination of the Participant’s employment under this Section 4(b), any
Equity Appreciation Rights related to such Hurdle that were not yet Vested at
the time of such termination shall Vest in accordance with the schedule set
forth in Section 3(b) (without regard to its employment condition for Vesting on
such date). Further, subject to Section 4(c) below, if the Participant’s
employment is terminated due to Resignation, then for a Hurdle that has not yet
been achieved as of the date of the Participant’s Resignation, the Participant
shall forfeit without consideration all Equity Appreciation Rights related to
such Hurdle as of the date of Resignation.


(ii)Performance-based Equity Appreciation Rights - After the Achievement of a
Hurdle. Subject to Section 4(c) below, if the Participant’s employment is
terminated by Altisource without Cause, by reason of Retirement or as a result
of the Participant’s death or Disability, then for a Hurdle that has been
achieved at the time of the Participant’s termination of employment under this
Section 4(b), (A) the Participant’s Equity Appreciation Rights related to such
Hurdle that are not yet Vested shall continue to Vest in accordance with the
schedule set forth in Section 3(b) (without regard to its employment condition
for Vesting on such date); and (B) the Participant shall retain all Vested
Equity Appreciation Rights related to such Hurdle and all rights with respect
thereto. Further, subject to Section 4(c) below, if the Participant’s employment
is terminated due to Resignation, then for a Hurdle that has been achieved prior
to the date of the Participant’s Resignation, the Participant shall forfeit
without consideration all Equity Appreciation Rights related to such Hurdle that
are not yet Vested.




--------------------------------------------------------------------------------




(iii)Time-based Equity Appreciation Rights. Subject to Section 4(c) below, if
the Participant’s employment is terminated by Altisource without Cause, by
reason of Retirement, due to Resignation or as a result of the Participant’s
death or Disability, then: (A) the Participant shall forfeit without
consideration all Time-based Equity Appreciation Rights that are not yet Vested;
and (B) the Participant shall retain all Vested Time-based Equity Appreciation
Rights and all rights with respect thereto.


(iv)Any Equity Appreciation Rights retained by the Participant under Section
4(b) (i), (ii) and (iii) following the Participant’s termination of employment
as a result of the Participant’s death shall terminate not later than (i) three
(3) years after the date of the Participant’s death or (ii) upon the expiration
of the Equity Appreciation Rights, whichever occurs first.


(v)Any Equity Appreciation Rights retained by the Participant under Section 4(b)
(i), (ii) and (iii) following the Participant’s termination of employment as a
result of the Participant’s Disability shall terminate not later than (a) five
(5) years after the date of such termination of employment or (b) upon the
expiration of the Equity Appreciation Rights, whichever occurs first.


(vi)Any Equity Appreciation Rights retained by a Participant under Section 4(b)
(i), (ii) and (iii) following a Participant’s termination of employment by
Altisource without Cause, due to Resignation, or by reason of Retirement shall
be exercised pursuant to Section 5.1 of the Plan during the next full Window
Period that immediately follows the later to occur of (i) the date of such
termination of employment, or (ii) where applicable, the date of Vesting for
Equity Appreciation Rights that were not Vested at the time of termination, and
shall thereafter be held by the Participant for a period of six months and one
day (without regard to any employment condition during this period) at which
time the Share Equivalency Units then held by the Participant shall be redeemed
pursuant to Section 5.3 of the Plan. Failure of the Participant to exercise any
Equity Appreciation Rights in accordance with this Section 4(b)(vi) will result
in the forfeiture or cancellation of such Equity Appreciation Rights and related
shares or interests without any compensation therefor; provided however, that if
a Participant provides an Exercise Notice to exercise Equity Appreciation Rights
in accordance with this Section 4(b)(vi) that the exercise of such Equity
Appreciation Rights is then rejected in whole or in part by the Administrator in
accordance with Section 5(b), the Administrator shall allow the Participant to
exercise such rejected Equity Appreciation Rights during the Window Period that
immediately follows the expiration of the Post-Rejection Period; provided
however, that the Participant shall provide a new Exercise Notice to exercise
all of the rejected Equity Appreciation Rights, and provided further that the
exercise of the Equity Appreciations Rights pursuant to such new Exercise Notice
is not rejected by the Administrator in accordance with Section 5(b). To the
extent the new Exercise Notice is rejected by the Administrator (and any
subsequent Exercise Notices) in accordance with Section 5(b), the Administrator
shall allow the Participant to exercise such rejected Equity Appreciation Rights
during the Window Period that immediately follows the next Exercise Notice that
is not rejected by the Administrator, following the expiration of applicable
Post-Rejection Period(s).


(c)Conditions to Retaining Equity Appreciation Rights Following Termination;
Parent’s Right to Repurchase Equity Appreciation Rights. The Participant’s right
to retain Equity Appreciation Rights following termination of employment under
Section 4(b) is subject in all cases to the requirement that the Participant has
been employed with Altisource for a period of at least two (2) years on the date
of such termination in addition to satisfying the applicable requirements in the
case of Retirement. Further, if so determined by the Board in its sole
discretion, the Parent shall have the right to repurchase any Equity
Appreciation Rights for fair market value at any time, including without
limitation, any Equity Appreciation Rights that have been retained by the
Participant following the termination of such Participant’s employment.


(d)     Upon Termination Following Sale of the Division or Qualified IPO That
Results in Achievement of a Hurdle.


(i)Termination of Employment Due to a Forfeiture Event. If the Participant’s
employment was terminated as a result of the Participant being subject to a
Forfeiture Event, and a Sale of the Division or Qualified IPO that results in
the achievement of a previously unachieved Hurdle is consummated within sixty
(60) days of such Forfeiture Event, the Board or the Managers may in their sole
and absolute discretion provide for payment of all or any portion of the amount
that the Participant would have received upon exercise of all Vested Equity
Appreciation Rights immediately before the Forfeiture Event.


(ii)Termination of Employment Without Cause, by Reason of Retirement or Due to
Death or Disability. If the Participant’s employment is terminated by Altisource
without Cause, by reason of Retirement, or as a result of the Participant’s
death or Disability, and a Sale of the Division or Qualified IPO that results in
the achievement of a previously unachieved Hurdle is consummated within sixty
(60) days of such termination of employment, (A) the Participant’s Equity
Appreciation Rights related to such Hurdle that were not Vested at the time of
such termination shall Vest in accordance with the schedule set forth in Section
3(b) (without regard to its employment condition for Vesting on such date); and
(B) the Participant shall retain all Vested Equity Appreciation Rights related
to such Hurdle and all rights with respect thereto; provided, however,




--------------------------------------------------------------------------------




that, if so determined by the Board, the Parent will have the right to
repurchase such Equity Appreciation Rights for fair market value at any time.


(d)Acknowledgement of Drag-Along Right and Share Transfer Restrictions.


(i)The Participant acknowledges and agrees to the terms of the Drag-Along Right
as set forth in Section 5.5 of the Plan, to the extent allowed by applicable
law, and to their application to any common shares or other equity securities of
the Company, if any, pursuant to this Award Agreement. The Participant hereby
agrees to fully cooperate with each of the Division, the Parent and ASPS to take
all necessary actions and execute and deliver all documents deemed necessary and
appropriate by either of the Division, the Parent or ASPS to effectuate the
consummation of any Approved Sale (as defined in the Plan) on terms that are
consistent with the provisions of this Section and Section 5.5 of the Plan. The
Participant hereby indemnifies, defends and holds each of the Division, the
Parent and ASPS harmless against all liability, loss or damage, together with
all reasonable costs and expenses (including reasonable legal fees and
expenses), relating to or arising from the Participant’s failure to cooperate or
the Participant’s actions taken to contest the validity of this provision.


(ii)No Participant shall sell or transfer in any manner any common shares or
other equity interests of the Company issued to the Participant pursuant to an
Award Agreement by sale or other disposition, or give or in any way create in
any person or entity any option, warrant or other right to acquire all or any
portion of such shares or interests, or bequeath any such shares or interests by
will or the laws of descent and distribution, and no such sale, transfer,
bequest, gift or other disposition by a Participant shall be effective to vest
any right, title or ownership in any transferee, personal representative,
executor, heir, legatee, devisee or any person or entity which takes such shares
or interests by operation of law or otherwise, unless (i) such transferee agrees
in writing at the time of such transfer, in a form satisfactory to the Company,
to be bound by the terms of this Plan, the applicable Award Agreement, and any
other agreement required by the Administrator as a condition for such transfer,
and (ii) such transfer is otherwise approved in writing by the Administrator, in
its discretion, and is in compliance with the requirements of the Plan, the
applicable Award Agreement, and the Company’s governing instruments; and, (iii)
in the case of a transfer to a non-shareholder, the shareholders representing
75% of the Company’s share capital vote in favor of such a transfer. In the
event any purported or attempted transfer of common shares or other equity
interests of the Company issued pursuant to this Plan does not comply with the
provisions of this Section, such purported transfer shall be deemed to be
invalid, and such purported transferee shall not be deemed to be a Shareholder
of the Company and shall not be entitled to receive a new stock certificate or
any dividends or other distributions or rights or with respect to such shares or
interests.


(e)Repurchase of Shares or Equity Interests by the Company. Any share or
interest repurchase right by the Company hereunder shall be exercisable upon
written notice to the Participant from the Company and shall be consummated
promptly by each party, acting in good faith. Any refusal or inability by the
Participant to consummate a repurchase of shares or interests by the Company in
accordance with this Agreement will result in the forfeiture or cancellation of
the related shares or interests without any compensation therefor.


Section 5.Settlement of Equity Appreciation Rights.


(a)Subject to Article V of the Plan, on the date six months and one day after
any Offer Date for any Exercised Rights (the “Payment Date”), the Share
Equivalency Units then held by the Participant shall be redeemed in exchange for
a payment from the Division (or Parent or an Affiliate, as applicable) of an
amount equal to the Fair Market Value of an Exercised Right as of the most
recent Valuation Date before the Payment Date multiplied by the number of Share
Equivalency Units that Participant is entitled to as set forth in the Share
Equivalency Unit Notice received by Participant (the “Share Equivalency Unit
Value”), the amount, time of payment, and form of which shall be determined in
accordance with Article V of the Plan (the “Payment”). Payment shall occur on or
after the Payment Date. Notwithstanding any other provision of this Award
Agreement (including this Section 5(a)) or any provision of the Plan, the Share
Equivalency Units held by a Participant whose employment is terminated for Cause
shall not be redeemed and shall be immediately forfeited without consideration
as of the date of termination. For avoidance of doubt, this Section shall be
without prejudice to the Administrator’s or the Managers’ exercise of discretion
pursuant to Section 4(a) of this Award Agreement.


(b)Notwithstanding the foregoing, if any payment to be made under this Section 5
would, in the Administrator’s determination at its sole discretion, materially
impair or jeopardize the ability of the Division, the Parent, ASPS or any of
their respective Affiliates to meet current or projected cash-flow needs and/or
liquidity needs, to limit ASPS shareholder dilution, to avoid a pro-forma breach
of any covenants in any of their credit agreements or other financing documents,
or to operate as a going concern (collectively, the “Rejection Conditions” and
each individually, a “Rejection Condition”), then the Administrator may in its
discretion reject the Participant’s offer made pursuant to the Exercise Notice
(with respect to all or part of the Equity Appreciation Rights) (the
“Rejection”) at any time before the tentative Payment Date (the “Rejection
Date”), in which event the Participant’s Equity Appreciation Rights subject to
the rejected Exercise Notice shall be reinstated according to the same terms




--------------------------------------------------------------------------------




and conditions in effect immediately before the Offer Date and the Participant
may not present the Parent with another Exercise Notice with respect to the
rejected Exercised Rights during the period between the Rejection Date and the
six-month anniversary of the Rejection Date (the “Post-Rejection Period”). To
the extent payment of the Share Equivalency Unit Value would jeopardize the
ability of the Division, the Parent, ASPS or any of their respective Affiliates
to meet current or projected cash-flow needs and/or liquidity needs, to limit
ASPS shareholder dilution, to avoid a pro-forma breach of any covenants in any
of their credit agreements or other financing documents, or to operate as a
going concern, the Administrator may on the Payment Date (in lieu of rejecting a
Participant’s offer made pursuant to the Exercise Notice) provide the
Participant with a subordinated promissory note in the principal amount equal to
the above-referenced payment and bearing simple interest at a rate equal to the
then current three-month LIBOR, in a form approved by the lenders of ASPS or any
of its Affiliates (or other source of applicable financing) and contains
reasonable terms designed to avoid any covenant breach or insolvency during the
period of such delayed payment. Such promissory note shall be redeemed, in whole
or in part, as soon as reasonably practicable following the elimination of the
Rejection Condition(s) forming the basis for the Rejection, as determined by the
Administrator in its sole discretion (assuming none of the other Rejection
Conditions are met and payment of the promissory note does not result in a
Rejection Condition); provided however, that the Administrator shall have sole
discretion to schedule the timing of the redemption of all promissory notes
issued pursuant to the Plan.


Section 6.Cash-out Put Right; Company Right to Purchase.


(a)If a Participant receives common shares or other equity interests of the
Company (or shares of common stock of ASPS) in respect of Payment in accordance
with Article V of the Plan and at the time of Payment there has not been a Sale
of the Division or Qualified IPO, then the Participant shall have the right (the
“Put Right”) during any Window Period to require the Company to exchange or
repurchase such shares or interests (or shares of common stock of ASPS, as the
case may be) in exchange for (i) a cash payment equal to the Fair Market Value
of the shares or interests as of the most recent Valuation Date before the
Participant’s delivery to the Company of a proper written exercise of the Put
Right, (ii) if the Put Right relates to shares or interests other than common
stock of ASPS, an equivalent value of shares of common stock of ASPS or (iii) if
the payment to be made under clause (i) of this Section would, in the
Administrator’s determination at its sole discretion, jeopardize the ability of
the Company, ASPS or any of their respective Affiliates from operating as a
going concern, then the Company may delay making such payment in respect of the
shares or interests (or shares of common stock of ASPS, as the case may be)
subject to the exercised Put Right until paying it as soon as administratively
practicable after such payment would no longer have such effect, in which event
the Company shall provide the Participant with a subordinated promissory note in
the principal amount equal to the value of such shares or interests that would
otherwise be paid in cash under clause (i) of this Section (or shares of common
stock of ASPS, as the case may be) and bearing simple interest at a rate equal
to the then current three-month LIBOR, in a form of subordinated promissory note
that is approved, if applicable, by the Company’s applicable lenders (or other
source of applicable funding), at the Administrator’s sole discretion; provided,
however, that the Put Right shall only be exercisable under this Section only if
at such a time the Company is not then pursuing a Sale of the Division or
Qualified IPO in good faith and has not pursued such an event in the preceding
six (6) months. The Company shall respond to the exercise of such Put Right as
set forth in this Section 6 within twenty-eight (28) business days of the
exercise of the Put Right.


(b)If a Participant receives common shares or other equity interests of the
Company in respect of Payment, the Company shall at any time have the right to
purchase such shares or interests (“Purchase Right”) upon delivering written
notice to the Participant of the exercise of the Purchase Right. The purchase
price for the shares or interests under this Purchase Right shall equal the Fair
Market Value of the shares or interests as of the date of the Purchase Right
notice.


Section 7.Non-Competition. For a period commencing on the date hereof and ending
one year following the last day on which the Participant ceases to be employed
by or have a consulting or other similar relationship with Altisource (the
“Restricted Period”), the Participant shall not (and shall not cause or assist
any other Person to), directly or indirectly (other than as a director, manager,
employee, agent, consultant member or other Affiliate of Altisource), as an
individual proprietor, principal, agent, advisor, partner, shareholder, member,
equity holder, investor, officer, director, manager, employee, consultant,
independent contractor, joint venturer, investor, lender or otherwise, engage in
any business or activity, or participate in any business or enterprise engaged
in any business or activity anywhere in the United States which is the same as,
similar to or competitive with the business (i) in which Altisource was engaging
in, developing, selling or providing while such Participant was employed by
Altisource and (ii) in which the Participant was actively engaged as an employee
of Altisource (each, a “Competing Business”).


Section 8.Non-Solicitation of Customers, Vendors, etc. The Participant agrees
that he or she shall not (and shall not cause or assist any other Person to),
except as otherwise necessary or advisable in the performance of his duties as
an officer, manager, director, employee or agent of Altisource, during the
Restricted Period, directly or indirectly, on his behalf or on behalf of any
other Person:




--------------------------------------------------------------------------------




(a)contact, solicit, accept income from, or do business with any customer or
potential customer of Altisource, or any Person who was a customer or any
Affiliate thereof at any time during the two (2) years preceding such
solicitation, relating to the provision of any Competing Business;


(b)induce or solicit any customer, supplier, subcontractor, licensee,
distributor, funding source, or business relation, or any Person who was a
customer, supplier, subcontractor, licensee, distributor, funding source, or
business relation at any time during the two (2) years preceding such
solicitation, to cease doing business with Altisource, or in any way adversely
interfere with the relationship between any such customer, supplier, licensee,
distributor, funding source, or business relation of Altisource;


(c)take any action that is intended, or could reasonably be expected, to harm,
disparage, defame, slander, or lead to unwanted or unfavorable publicity for
Altisource or otherwise take any action which might detrimentally affect the
reputation, image, relationships or public view of Altisource;


(d)disclose the identity of any customer, supplier, subcontractor, licensee,
distributor, funding source, or business relation of Altisource to any Person;


(e)share, reveal or utilize any Confidential Information of Altisource except as
otherwise expressly permitted by Altisource; or


(f)attempt to do any of the foregoing, or assist, entice, induce or encourage
any other Person to do or attempt to do any activity which, were it done by the
Participant, would violate any provision of this Section 8.


Section 9.Non-Hire and Non-Solicitation of Employees. The Participant agrees
that he or she shall not (and shall not cause or assist any other Person to),
during the Restricted Period, directly or indirectly, solicit, hire or in any
manner encourage any employee of Altisource, or any individual who was an
employee of Altisource at any time during the two (2) years preceding such
solicitation or hiring, to leave the employ of Altisource for an engagement in
any capacity by another Person (other than, in each case, any solicitation
directed at the public in general in publications available to the public in
general or any contact which the Participant can demonstrate was initiated by
such employee or former employee of Altisource).


Section 10.Interplay with Employment Agreement. To the extent there exists any
inconsistency between any of the terms of this Award Agreement and the terms of
an Employment Agreement, if any, between the Participant and Altisource, the
terms of this Award Agreement shall govern, to the extent allowed by applicable
law, provided however, that the terms of the Employment Agreement shall govern
if, and only if, such Employment Agreement was approved by the Administrator or
the Managers, explicitly identifies the conflict with the Agreement and states
that notwithstanding this Section 10 the applicable terms of the Employment
Agreement shall govern.


Section 11.Due and Sufficient Consideration. The Participant acknowledges that
the restrictive covenants contained in this Award Agreement (including without
limitation in Section 7, Section 8 and Section 9 hereof and this Section 11 (the
“Covenants”)) are reasonable and necessary to protect the legitimate interests
of the Participants and Parent and the Division, and constitute a material
inducement to Parent and the Division to enter into this Award Agreement and
grant the Equity Appreciation Rights contemplated by this Award Agreement, and
that such Equity Appreciation Rights constitute due and sufficient consideration
for the entry of the Participant into this Award Agreement and related
compliance with such Covenants. The Participant agrees that, during the
Restricted Period, prior to beginning any employment or other relationship with
a potential future employer, he or she shall inform any such employers of the
existence and nature of the Covenants and that failure to do so will immediately
grant Parent and the Division the right to cause the forfeiture to the Division
of all Equity Appreciation Rights (regardless of Vesting status) for no
consideration.


Section 12.Remedies; Sufficiency of Consideration for Restrictive Covenants. In
the event that the Participant fails to comply with any of the Covenants, then
in addition to and not in limitation of any and all other remedies available to
Parent and the Division at law or in equity and to the maximum extent allowed by
applicable law, (a) the Equity Appreciation Rights that have not yet become
Exercised Rights (regardless of whether such Equity Appreciation Rights have
Vested) shall be immediately forfeited and cancelled (b) with respect to
Exercised Rights for which Payment has not yet been made, the Exercised Rights
shall be immediately forfeited and cancelled and Altisource shall be relieved
from any payment obligation in connection with such Exercised Rights and (c)
with respect to Exercised Rights for which Payment has occurred, the Participant
will be required to immediately deliver to the Division an amount (in cash, in
shares or other equity securities of the Company or in shares of ASPS common
stock) equal to the payment the Participant received for Share Equivalency Units
to the extent such Equity Appreciation Rights Vested at any time from one
hundred eighty (180) days prior to the earlier of (i) the date of termination of
employment and (ii) the date the Participant fails to comply with any of the
Covenants to one hundred eighty




--------------------------------------------------------------------------------




(180) days after the date when the Company learns that the Participant has not
complied with any such Covenant. The Participant agrees that he/she will deliver
such amount due under clause (b) of the preceding sentence (either in cash, in
shares or other equity securities of the Company or in shares of ASPS common
stock, as applicable) on such terms and conditions as may be required by the
Division. The Participant further agrees that Parent and the Division will be
entitled to enforce this repayment obligation by all legal means available,
including, without limitation, to set off the amount due under this Section and
any other damage amount against any amount that might be owed the Participant to
Altisource (other than amounts subject to Section 409A of the Code). The
Participant acknowledges that the Covenants and corresponding remedies contained
in this Award Agreement (including without limitation in Section 7, Section 8,
Section 9 and Section 11 hereof and the foregoing sentences of this Section 12)
are reasonable and necessary to protect the legitimate interests of the
Participants and Parent and the Division and constitute a material inducement to
Parent and the Division to enter into this Award Agreement and grant the Equity
Appreciation Rights contemplated by this Award Agreement, and that such Equity
Appreciation Rights constitute due and sufficient consideration for the entry of
the Participant into this Award Agreement and related compliance with such
restrictive covenants.


Section 13.No Right to Continued Employment. This Award Agreement (and the
Equity Appreciation Rights awarded hereunder) shall not confer upon the
Participant any right to continue in the employ of Altisource or interfere in
any way with the right of Altisource to terminate the Participant’s employment
at any time, and nothing contained herein shall be deemed a waiver or
modification of any provision contained in any other agreement between the
Participant and the Division, the Parent, their Subsidiaries or Affiliates.


Section 14.No Rights from Award as Member. While the Equity Appreciation Rights
granted hereunder are designed generally to provide the Participant the
opportunity to participate in the appreciation of the value of the Division from
and after the Grant Date, the Equity Appreciation Rights are not equity
interests in the Division, the Parent, ASPS or any of their Subsidiaries or
Affiliates, and the Participant shall not be deemed an equity holder of the
Division, the Parent or any of their Subsidiaries or Affiliates as a result of
the award of Equity Appreciation Rights under the Plan.


Section 15.Limited Other Rights; Clawback. Any Equity Appreciation Rights and
common shares or other equity interests of the Company (or ASPS common stock)
issued to any Participant shall (a) grant the Participant only such rights and
privileges as are set forth in the Plan, or as are set forth in the Company’s
(or ASPS’s) Articles of Association and equity holder agreement (if any) and
Luxembourg law with respect to the Company’s shares or interests (or ASPS common
stock, as the case may be), and (b) be subject to any recoupment or claw-back
provisions of applicable law, including Section 954 of the Dodd-Frank Act.
Further, Participant acknowledges and agrees that the Company, if formed at any
time, is a subsidiary of, and the Division is a business division of, Parent and
is one member of a consolidated group of companies. The Company or Parent may
take or refrain from taking actions or otherwise effect transactions that are in
the best interest of the consolidated group and/or the stockholders of Parent
that may not be the same actions or transactions that would be taken by the
Company or Division if it were not affiliated with Parent or part of a
consolidated group. Participant has no rights as a holder of Equity Appreciation
Rights or any shares or interests (or ASPS common stock) issued to Participant
as a result of such action, inaction, or transaction.


Section 16.Nontransferability. No right or interest to or in this Award
Agreement, the Equity Appreciation Rights or any Share Equivalency Units awarded
hereunder or any rights to payment or other benefit to the Participant shall be
assignable by the Participant except by will or the laws of descent and
distribution unless otherwise provided by law. No right, benefit or interest of
the Participant hereunder shall be subject to anticipation, alienation, sale,
assignment, encumbrance, charge, pledge, hypothecation or set off in respect of
any claim, debt or obligation, or to execution, attachment, levy or similar
process, or assignment by operation of law without the prior written consent of
the Parent. Any attempt, voluntarily or involuntarily, to effect any action
specified in the immediately preceding sentences shall, to the fullest extent
permitted by law, be null, void and of no effect; provided, however, that this
provision shall not preclude the Participant from designating one or more
beneficiaries to receive any amount that may be payable to the Participant under
this Award Agreement after his or her death and shall not preclude the legal
representatives of the Participant’s estate from assigning any right hereunder
to the person or persons entitled thereto under his or her will, or, in the case
of intestacy, to the person or persons entitled thereto under the laws of
intestacy applicable to his or her estate.


Section 17.Notices. All notices and other communications under the Plan and/or
this Award Agreement shall be in writing and shall be given in the manner set
forth below (or at such other address a party may specify by like notice).




--------------------------------------------------------------------------------






(a)If to the Division or Parent, by first-class mail, certified or registered
with return receipt requested or hand delivery acknowledged in writing by the
recipient personally, and such notice shall be deemed to have been duly given
three days after mailing or immediately upon duly acknowledged hand delivery to
the respective persons named below:


Altisource Solutions S.à r.l.
40, avenue Monterey
L-2163 Luxembourg
Attn: Board of Managers


With a copy to:
Kevin.Wilcox@altisource.lu

 
(b)    If to the Participant, at the address set forth underneath the
Participant’s signature to this Award Agreement, by first-class mail, certified
or registered with return receipt requested, or by hand delivery, and such
notice shall be deemed to have been duly given three days after mailing or
immediately upon hand delivery to the Participant.


Section 18.Waiver and Release by Participant. AS A CONDITION PRECEDENT TO AND IN
CONSIDERATION FOR THE PARENT MAKING THIS AWARD, THE PARTICIPANT IRREVOCABLY
WAIVES AND FOREVER RELEASES ANY AND ALL CLAIMS TO ANY EQUITY-BASED COMPENSATION
(INCLUDING ANY EQUITY APPRECIATION AWARDS, RIGHTS OR OPTIONS OTHER THAN AS
GRANTED IN THIS AGREEMENT) ALLOCATED, ASSIGNED OR OTHERWISE ATTRIBUTED TO THE
PARTICIPANT PRIOR TO MAY 1, 2015 PURPORTING TO GIVE THE PARTICIPANT THE RIGHT TO
BENEFIT FROM OR PARTICIPATE IN THE APPRECIATION OR INCREASE IN VALUE OF, OR
PROFITS OR DIVIDENDS FROM, ANY DIVISION, BUSINESS UNIT OR OTHER SUB-DIVISION OF
ALTISOURCE, INCLUDING WITHOUT LIMITATION, ANY PLAN TITLED OR STRUCTURED AS A
DIVISION EQUITY APPRECIATION RIGHTS PLAN, BUSINESS UNIT EQUITY APPRECIATION
RIGHTS PLAN, SHADOW STOCK PLAN, OR PROFIT SHARING PLAN. FOR PURPOSES OF
CLARIFICATION, THE FOREGOING WAIVER AND RELEASE SHALL NOT APPLY TO ANY STOCK
OPTION OR RESTRICTED STOCK AWARD FOR ASPS COMMON STOCK ISSUED PURSUANT TO THE
ASPS PLAN, INCLUDING ANY RIGHTS IN STOCK OF OTHER COMPANIES RESULTING THEREFROM.
IF THE PARTICIPANT UNDERTAKES TO ENFORCE, OR SUCCEEDS IN ENFORCING, ANY RIGHTS
TO COLLECT SUCH WAIVED AWARDS, THEN THE PARENT MAY BY WRITTEN NOTICE TO THE
PARTICIPANT REPURCHASE ANY OR ALL OF THE PARTICIPANT’S SHARES ISSUED PURSUANT TO
THE PLAN OR THIS AWARD AGREEMENT FOR A PRICE EQUAL TO THE LESSER OF THEIR FAIR
MARKET VALUE AT THE TIME OF THE REPURCHASE OR THE PURCHASE PRICE PAID BY THE
PARTICIPANT PURSUANT TO SECTION 2 ABOVE.


Section 19.Governing Law. THIS AWARD AGREEMENT, AND ANY DISPUTES BETWEEN THE
PARENT AND ANY PARTICIPANT, SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE GRAND DUCHY OF LUXEMBOURG, WITHOUT REGARD TO PRINCIPLES OF
CONFLICTS OF LAW.


Section 20.Jurisdiction; Venue; Waiver of Jury Trial. BY ACCEPTANCE OF ANY AWARD
MADE UNDER THE PLAN AND THIS AWARD AGREEMENT, A PARTICIPANT HEREBY AGREES THAT
ANY AND ALL DISPUTES BETWEEN THE PARTIES HERETO WHICH MAY ARISE PURSUANT TO THIS
AWARD AGREEMENT OR ANY AWARD MADE HEREUNDER WILL BE HEARD EXCLUSIVELY AND
DETERMINED BEFORE AN APPROPRIATE COURT LOCATED IN THE GRAND DUCHY OF LUXEMBOURG,
AND THE PARENT, AND EACH PARTICIPANT SUBMITS ITSELF AND ITS PROPERTY TO THE
EXCLUSIVE JURISDICTION OF THE FOREGOING COURTS WITH RESPECT TO SUCH DISPUTES. BY
ACCEPTANCE OF ANY AWARD MADE UNDER THIS AWARD AGREEMENT, A PARTICIPANT HEREBY
(I) WAIVES TO THE FULLEST EXTENT PERMITTED BY LAW ANY OBJECTION WHICH IT MAY NOW
OR HEREAFTER HAVE TO THE COURTS REFERRED TO ABOVE ON THE GROUNDS OF INCONVENIENT
FORUM OR OTHERWISE AS REGARDS ANY AND ALL DISPUTES BETWEEN THE PARTICIPANT AND
THE parent WHICH MAY ARISE PURSUANT TO THIS AWARD AGREEMENT OR ANY AWARD MADE
HEREUNDER, (II) WAIVES TO THE FULLEST EXTENT PERMITTED BY LAW ANY OBJECTION
WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE IN THE COURTS REFERRED
TO ABOVE FOR ANY DISPUTE BETWEEN THE PARTIES HERETO WHICH MAY ARISE PURSUANT TO
THIS AWARD AGREEMENT AND ANY AWARD MADE HEREUNDER, AND (III) AGREES THAT A
JUDGMENT OR ORDER OF ANY COURT REFERRED TO ABOVE IN CONNECTION WITH ANY AND ALL
DISPUTES BETWEEN THE PARTICIPANT AND THE PARENT WHICH MAY ARISE PURSUANT TO THIS
AWARD AGREEMENT OR ANY AWARD MADE HEREUNDER IS CONCLUSIVE AND BINDING ON IT AND
MAY BE ENFORCED AGAINST IT IN THE COURTS OF ANY OTHER JURISDICTION. EACH
PARTICIPANT WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY SUIT, ACTION OR OTHER
PROCEEDING ARISING OUT OF THIS AWARD AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY AND AGREES THAT ANY SUCH SUIT, ACTION OR OTHER PROCEEDING SHALL BE TRIED
BEFORE A COURT AND NOT BEFORE A JURY.




--------------------------------------------------------------------------------




Section 21.Facsimiles and Electronic Copies; Counterparts. This Award Agreement
may be executed by facsimile or in any electronic medium and in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.


Section 22.Amendment, Restatement, Modification, or Other Change. This Award
Agreement may only be amended, restated, modified, or otherwise changed in
accordance with Section 6.3 of the Plan.


Section 23.Headings; Severability. Headings appearing in this Award Agreement
are for convenience only and shall not be deemed to explain, limit or amplify
the provisions hereof. The invalidity or unenforceability of any particular
provision of this Award Agreement shall not affect the other provisions hereof
or thereof, and this Award Agreement shall be construed in all respects as if
the invalid or unenforceable provision were omitted.


[SIGNATURE PAGE FOLLOWS]






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Award Agreement to be
executed and delivered as of the date first above written. By accepting this
Award Agreement, either through electronic means or by providing a signed copy,
the Participant (i) acknowledges and confirms that he/she has read and
understood the Plan and the Award Agreement and (ii) acknowledges and agrees
that acceptance through electronic means is equivalent to doing so by providing
a signed copy.
ATTEST:                        ALTISOURCE SOLUTIONS S.À R.L.






By:                     By:                     
Name: Kevin J. Wilcox                    Name: William B. Shepro
Title: Manager                        Title: Manager        
    
    
PARTICIPANT:
            
Mark J. Hynes


Participant - please provide address for notices:
____________________________________________________________________________________________________________________________________




--------------------------------------------------------------------------------




Exhibit A


MARKETPLACE SOLUTIONS EQUITY APPRECIATION RIGHTS
AWARD AGREEMENT
__________________________________________
Form of Exercise Notice
___________________________________________


Altisource Solutions S.à r.l.
40, avenue Monterey
L-2163 Luxembourg
Attention: Board of Managers
With a copy to: Kevin.wilcox@altisource.lu
        


Dear Sir or Madam:
The undersigned offers to exercise ________________ Equity Appreciation Rights
(the “Exercised Rights”) that were granted under the Division Equity
Appreciation Rights Plan (the “Plan”), and that have become Vested pursuant to
an Equity Appreciation Rights Award Agreement dated as of May 19, 2015 (the
“Award Agreement”). The undersigned acknowledges and agrees that the terms of
this offer to exercise shall be governed by the Plan and the Award Agreement.
Accordingly, the Exercised Rights shall be exchanged for Share Equivalency
Units, the amount, timing, and form of which shall be determined in accordance
with, and shall be subject to the terms and conditions of, Article V of the
Plan.
Very truly yours,
_________________            ____________________________________________________
Date                    Mark J. Hynes






                    


 






